Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/01/2021 have been fully considered but they are not persuasive. In response to the applicant’s argument that the previously-presented claims are patentable over the cited art for at least the reasons cited in Applicant’s remarks of July 20, 2021 (p. 5), the Office’s response to the applicant’s arguments filed on 07/02/2021 that is set forth in the Office action mailed on 09/22/2021 is maintained.
Applicant’s arguments, see p. 5-6, filed 12/01/2021, with respect to the amendments filed on 12/01/2021 have been reviewed, but are not being responded to because the amendments filed on 12/01/2021 have not been entered because the amendment to claim 1 that limits the adhesive composition to consisting essentially of the first part and the second part would require further consideration and/or search because it was not a limitation of a previously filed claim.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID KARST whose telephone number is (571)270-7732. The examiner can normally be reached Monday-Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID T KARST/Primary Examiner, Art Unit 1767